DETAILED ACTION
	This is in response to the above application filed on 02/28/2019. Claims 11-30 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-19, 21, are 27-29 are objected to because of the following informalities:  
Throughout the claims (At least 11, 13-15, 17, and 29), “the proximal structural segment” should be changed to “the at least one proximal structural segment” in order to remain consistent with terminology previously recited in line 4 of claim 1.
Throughout the claims (At least 11, 13, 14, and 16), “the distal structural segment” should be changed to “the at least one distal structural segment” in order to remain consistent with terminology previously recited in line 2 of claim 1.
In line 1 of claim 12, “wherein proximal” should be changed to “wherein the proximal”.
In line 3 of claim 17, “segment,” should be changed to “segment, wherein:” or similar, in order to maintain proper subject verb agreement.
In line 8 of claim 17, “push-pull segment structure backbones” should be changed to “push or pull the segment structural backbones”.
In line 9 of claim 18, “backbone of the first distal structural segment passes” should be changed to “backbones of the first distal structural segment pass”.
In line 11 of claim 18, “backbone of the second distal structural segment passes” should be changed to “backbones of the second distal structural segment pass”.
In line 2 of claim 19, “driving assembly disposed” should be changed to “driving assembly is disposed”.
In line 3 of claim 21, “and to rotate” should be changed to “and configured to rotate” or similar.
In line 2 of claim 27, “covered” should be changed to “covering”.
In line 2 of claim 28, “and the middle connecting body” should be changed to “wherein the middle connecting body”.
In lines 15-16 of claim 29, “push-pull segment structure backbones” should be changed to “push or pull the segment structural backbones”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a surgical end effector driving mechanism” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-14, 16-19, 22, 23, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegeman et al. (US 2008/0255421).
Regarding claim 11, Hegeman et al. discloses a flexible surgical instrument (100, FIG 1A, abstract, paragraph [0042]), comprising: a distal structural body (Components shown in FIG 2B) comprising at least one distal structural segment (See FIG 2B below), the at least one distal structural segment comprising a distal fixing disk (114) and segment structural backbones (At least two of 118 or 120, paragraphs [0044 and 0057-0062]); a proximal structural body (Components shown in FIG 1B) comprising at least one proximal structural segment (See FIG 1B below), the at least one proximal structural segment comprising a proximal fixing disk (110, FIGs 2-3), and segment structural backbones (At least two of 118 or 120), the segment structural backbones of the proximal structural segment being securely connected in one-to-one correspondence to or the same as corresponding segment structural backbones of the distal structural segment (Control cables 118/120 extend continuously from the distal body to the proximal body and are the same corresponding segments); a driving unit (106, paragraphs [0042-0043], FIG 1A) comprising a proximal structural segment driving handle securely connected to the proximal structural segment to turn or rotate the proximal structural segment (The housing of the handle is directly connected to 108 of the proximal structural segment and therefore can turn or rotate the proximal structural segment).  


    PNG
    media_image1.png
    304
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    298
    528
    media_image2.png
    Greyscale

Regarding claim 12, Hegeman et al. discloses proximal structural segment driving handle is securely connected to the proximal fixing disk (The driving handle is securely connected to proximal fixing disk 110 through mechanical connects shown in FIG 3, paragraph [0047]).  
Regarding claim 13, Hegeman et al. discloses a proximal end of the segment structural backbone of the proximal structural segment (Proximal ends of 120 are shown in FIG 1B, paragraph [0044]) is securely connected to the proximal fixing disk (Paragraph [0044] discloses 120 are attached at 110); and a distal end of the segment structural backbone of the distal structural segment (Distal ends of 120 are shown in FIG 2B, paragraph [0044]) is securely connected to the distal fixing disk (Paragraph [0044] discloses 120 are attached at 114).  
Regarding claim 14, Hegeman et al. discloses the proximal structural segment further comprises a proximal spacing disk (108, FIG 3), the segment structural backbone of the proximal structural segment passing through the proximal spacing disk (120 pass through openings 1807, paragraph [0061]); and the distal structural segment further comprises a distal spacing disk (112, FIG 2B), the segment structural backbone of the distal structural segment passing through the distal spacing disk (118 pass through openings in and connect to 112, paragraph [0044]).  
Regarding claim 16, Hegeman et al. discloses a middle connecting body (306, 420, FIGs 1-3 and 15-17) comprising: a first channel fixing plate (400, FIG 2B and 10-12) close to the distal structural body (Paragraphs [0050-0052]); a second channel fixing plate (Disk of 300, FIGs 3-6) close to the proximal structural body (Paragraphs [0047-0049]); and structural backbone guide channels (308, FIGs 4-6, paragraph [0048] and 422, FIGs 15-16, paragraph [0052])) disposed between the first channel fixing plate and the second channel fixing plate (FIGs 15-16), wherein: the segment structural backbone of the distal structural segment passes through the structural backbone guide channel (118 and 120 are seated within the channels, paragraph [052]).  
Regarding claim 17, Hegeman et al. discloses the at least one distal structural segment comprises a first distal structural segment (114) and a second distal structural segment (112), the segment structural backbones of the proximal structural segment is securely connected in one-to-one correspondence to or the same as corresponding segment structural backbones of the second distal structural segment (Backbones 118 of the proximal segment are connected to 112 and are the same/continuous cables), and the driving unit further comprises a first distal structural segment driving assembly (Portion of 300 extending from the disk element, FIGs 4-6. Although not located inside of the handle member, this interpretation is consistent with the specification of the present invention in that the components of the driving unit need not be in direct mechanical contact in order to be considered a part of the unit) operable to cooperatively push-pull segment structure backbones of the first distal structural segment to turn the first distal structural segment (Because these elements are mechanically constrained to the driving unit and the proximal structural body, articulation of the first distal structural segment driving assembly is translated through the proximal and distal structure backbones to articulate the distal structural body and therefore the first distal structural segment).  
Regarding claim 18, Hegeman et al. discloses a middle connecting body (306, 116, 420, FIGs 1-3 and 15-17) comprising: a first channel fixing plate (400, FIG 2B and 10-12) close to the distal structural body (Paragraphs [0050-0052]); a second channel fixing plate (Disk of 300, FIGs 3-6) close to the proximal structural body (Paragraphs [0047-0049]); a first structural backbone guide channels (308, FIGs 4-6, paragraph [0048]) disposed between the first channel fixing plate and the second channel fixing plate (FIGs 15-16); and second structural backbone guide channels (422, FIGs 15-16, paragraph [0052]) disposed between the first channel fixing plate and the second channel fixing plate (FIGs 15-16); wherein: the segment structural backbone of the first distal structural segment passes through the first structural backbone guide channel (120 are seated within the channels, paragraph [0052]) and the segment structural backbone of the second distal structural segment passes through the second structural backbone guide channels and the first distal structural segment (118 are seated within the channels, paragraph [0052] and pass through 114, FIG 2B).  
Regarding claim 19, Hegeman et al. discloses the first distal structural segment driving assembly disposed between the two channel fixing plates (FIGs 15-17).  
Regarding claim 22, Hegeman et al. discloses a surgical end effector (102) disposed at a distal end of the distal structural body (FIG 2A); and a surgical end effector actuation wire (125, paragraph [0053]) passing through the distal structural body (125 passes through the distal structural body in order to reach the end effector), the surgical end effector actuation wire comprising a proximal end securely connected to a surgical end effector driving mechanism (104) and a distal end securely connected to the surgical end effector (Paragraphs [0046, 0048, 0050, 0053]).  
Regarding claim 23, Hegeman et al. discloses the surgical end effector driving mechanism is arranged in the proximal structural segment driving handle (Actuation rod 125 is attached to and fixed within the handle housing in order to be operable connected to 104).  
Regarding claim 26, Hegeman et al. discloses an actuation wire guide channel (426, FIGs 15-16), and the actuation wire passes through the actuation wire guide channel (Paragraph [0053]).  
Regarding claim 28, Hegeman et al. discloses a flexible surgical instrument housing (116, FIG 2A, paragraph [0043] discloses 116 can be flexible), and the middle connecting body is disposed inside the flexible surgical instrument housing (420 is disposed within 116, FIG 18).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (US 2008/0255421), in view of Peine et al. (US 2010/0286480).
Regarding claim 15, Hegeman et al. discloses the invention substantially as claimed, as set forth above for claim 11.
Hegeman et al. is silent regarding the at least one proximal structural segment comprises: a bellows, the segment structural backbone of the proximal structural segment passing through the bellows.  
However, Peine et al. teaches in the same field of endeavor of flexible surgical instruments (10, FIG 1, abstract), a device having a proximal structural segment (18, FIGs 2-3, paragraphs [0071, 0074, 0100]) comprising bellows (290, FIGS 1-3, paragraph [0100]), the segment structural backbone of the proximal structural segment (266A-D, paragraphs [0095-0100]) passing through the bellows (Paragraph [0100], FIGs 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hegeman et al. to comprise bellows surrounding the segment structural backbone of the proximal structural segment, as taught by Peine et al., because it is commonly known in the art to use bellows to house an articulating region to prevent unwanted materials from obstructing the articulating elements while still allowing for flexibility at the joint.
Regarding claim 27, Hegeman et al. discloses the invention substantially as claimed, as set forth above for claim 11.
Hegeman et al. is silent regarding an envelope covered the distal structural body.  
However, Peine et al. teaches in the same field of endeavor of flexible surgical instruments (10, FIG 1, abstract), a device having an envelope (98, FIG 1, paragraph [0068]) covering the distal structural body (20, FIGs 1, paragraphs [0068, 0071]), for the purpose of preventing bodily fluids from entering the distal structure body (Paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Hegeman et al. to comprise an envelope covering the distal structural body, as taught by Peine et al., for the purpose of preventing bodily fluids from entering the distal structure body (Paragraph [0068]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al. (US 2008/0255421), in view of Diel et al. (US 2017/0231703).
Regarding claim 29, Hegeman et al. discloses a flexible surgical system comprising a flexible surgical instrument (100, FIG 1A, abstract, paragraph [0042]): a distal structural body (Components shown in FIG 2B) comprising at least one distal structural segment (See FIG 2B above), the at least one distal structural segment comprising a distal fixing disk (114) and segment structural backbones (At least two of 118 or 120, paragraphs [0044 and 0057-0062]), the at least one distal structural segment including a first distal structural segment (114) and a second distal structural segment (112); a proximal structural body (Components shown in FIG 1B) comprising at least one proximal structural segment (See FIG 1B above), the at least one proximal structural segment comprising a proximal fixing disk (110, FIGs 2-3), and segment structural backbones (At least two of 118 or 120), the segment structural backbones of the proximal structural segment being securely connected in one-to-one correspondence to or the same as corresponding segment structural backbones of the distal structural segment (Control cables 118/120 extend continuously from the distal body to the proximal body and are the same corresponding segments); a driving unit (106, paragraphs [0042-0043], FIG 1A) comprising a proximal structural segment driving handle securely connected to the proximal structural segment to turn or rotate the proximal structural segment (The housing of the handle is directly connected to 108 of the proximal structural segment and therefore can turn or rotate the proximal structural segment), a first distal structural segment driving assembly (117, FIGs 23-24, paragraph [0061]) operable to cooperatively push-pull segment structure backbones of the first distal structural segment to turn the first distal structural segment (Via mechanical connection with the structure backbones received in corresponding holes 1806, 1807, paragraph [0061]).
Hegeman et al. is silent regarding a motor assembly operable to drive the first distal structural segment driving assembly.  
However, Diel et al. discloses a flexible surgical system (100, including instrument 200, FIGs 1-2, paragraphs [0043-0048]) comprising an instrument (200, FIG 2) and a motor assembly (Power source provided in the patient side cart, paragraph [0045]) operable to drive a first distal structural segment driving assembly (210, FIG 2, paragraphs [0043-0047]).  
Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the instrument of Hegeman et al. such that it comprises a motor assembly operable to drive a first distal structural segment driving assembly and thus power the translations of the structural backbones to articulate the device, as taught by Diel et al., for the purpose of providing a mechanism commonly known in the art to power force transmission of a flexible surgical instrument. The modification would achieve the predictable result of articulating the instrument in a more precise manner than a user activated hand control.
Allowable Subject Matter
Claims 20-21, 24-25, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771